Filed 8/25/22 L.B. v. S.T. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




L.B.,                                                                          B313824

           Plaintiff and Appellant,                                            (Los Angeles County
                                                                               Super. Ct. No. 19STPT03689)
           v.

S.T.,

           Defendant and Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County, Reva G. Goetz, Judge. Affirmed.
     Thomas Vogele & Associates, Thomas A. Vogele and
Timothy M. Kowal, for Plaintiff and Appellant.
     S.T., in pro. per., for Defendant and Respondent.
                      INTRODUCTION
      In this child custody and visitation case, appellant
mother L.B. appeals from an award of attorney fees and
costs under Family Code section 7605, which provides in
relevant part: “When a request for attorney’s fees and costs
is made under this section, the court shall make findings on
whether an award of attorney’s fees and costs is appropriate,
whether there is a disparity in access to funds to retain
counsel, and whether one party is able to pay for legal
representation of both parties. If the findings demonstrate
disparity in access and ability to pay, the court shall make
                                              1
an order awarding attorney’s fees and costs.” (§ 7605, subd.
(b).) Respondent father S.T. requested over $350,000 in fees
and costs under section 7605, producing evidence that, inter
alia, appellant was able to pay both parties’ fees and costs.
Appellant opposed the request, without addressing most of
respondent’s evidence of her ability to pay. After a hearing,
the court issued a detailed order comparing the parties’
financial positions, discrediting much of appellant’s
evidence, and finding, on the basis of other evidence: (1) an
award of fees and costs was appropriate; (2) there was a
disparity between the parties in their ability to pay; and
(3) appellant had the ability to contribute to respondent’s
fees. The court ordered appellant to pay respondent
$150,000 (at a rate of $2,500 per month), expressly finding


1
     Undesignated statutory references are to the Family Code.




                              2
that this amount was just and reasonable based on the
totality of the circumstances.
       On appeal, appellant contends: (1) the court failed to
find she had the ability to pay the $150,000 award, as
required by section 7605; and (2) even assuming the court
made this finding, the evidence did not support it. Our
review of the record persuades us that the court did make
this finding, and that substantial evidence supported it.
Accordingly, we affirm.

                   PROCEEDINGS BELOW
      A. Respondent’s Request for Fees
      The parties’ daughter was born in May 2015. Until
December 2019, the parties shared custody pursuant to a
coparenting agreement. Beginning in mid-December 2019,
appellant repeatedly made accusations that respondent had
sexually abused their daughter, including to the Los Angeles
County Department of Child and Welfare Services and the
Los Angeles County Sheriff’s Department. Around the same
time, appellant initiated this action by filing a petition for,
inter alia, sole legal and physical custody, with no visitation.
By February 2020, each agency with which a report had
been filed had closed its investigation without any finding of
abuse. In late February 2020, appellant renewed her
allegations of sexual abuse by, inter alia, making multiple
Internet posts and holding a vigil outside respondent’s home.




                               3
She also “reiterated” her allegations of abuse in a request for
                                         2
a restraining order, which was denied.
      In August 2020, respondent filed a request for, inter
alia, an order awarding $350,000 in attorney fees and costs
(including those already incurred and those expected to be
incurred), based on his financial need and appellant’s
“superior ability to pay.” He declared that appellant’s
conduct, including her false claims of sexual abuse, was
responsible for the extent of his fees and costs, and that
although he had been able to pay a portion thereof with
assistance from his mother, he lacked “the financial
wherewithal to sustain this litigation.” He further declared
the COVID-19 pandemic had reduced or eliminated his
primary sources of income, viz., ballet teaching and live
performance. Regarding appellant’s ability to pay, he
declared, inter alia, appellant had testified at her deposition
that she earned significant income from her business,
through which she worked in three capacities: (1) alternative
health care practitioner (practicing and teaching
“BodyTalk”); (2) craniosacral therapist; and (3) sex coach.
Respondent’s discovery regarding appellant’s rental income
and other financial matters remained pending.



2
      In November 2020, the family court entered a two-year
restraining order prohibiting appellant from, inter alia, making
any materially false claim that the parties’ daughter had been
abused.




                                4
      B. Appellant’s Income and Expense Declarations
      In October 2020, appellant filed her first income and
expense declaration. This declaration is not in the record.
According to the family court’s recitation of the facts, which
appellant expressly does not challenge on appeal, this
declaration reported, inter alia, $7,680 in monthly income,
$67,335 in assets, $55,000 in attorney fees incurred to date,
and $7,967 in monthly expenses.
      In January 2021, appellant gave birth to a son and
filed a second income and expense declaration. Compared to
her first, this declaration reported lower monthly income
($5,567), nearly $30,000 more in assets ($94,209), much
lower attorney fees incurred to date ($15,000), and much
higher monthly expenses ($17,351). Appellant declared she
received $1,444 in net rental income from a two-unit
property she and her mother owned in Inglewood. She and
her mother also owned her current residence in Los Angeles.
Regarding her business income, appellant attached schedule
C from her 2019 tax return (the most recent she had filed),
which reported that in 2019, her business yielded over
$155,000 in gross income and approximately $130,000 in net
profit. Appellant declared that her 2019 tax return
accurately set forth her prior income, but that her income
would be “significantly different going forward” due to the
pandemic and her taking of maternity leave. In fact, she
claimed she would have “no income” during her maternity
leave, because she would no longer be working as a
BodyTalk teacher, craniosacral therapist, or sex coach.




                              5
Appellant also declared the pandemic had “almost
completely wiped out” her business, but did not elaborate on
this statement, to which the court subsequently sustained a
foundation objection.

      C. Briefs and Additional Evidence
      In February 2021, each party submitted an opening
brief and a response brief regarding respondent’s request for
fees and costs. Respondent asked the court to award him
$368,917.57 in fees and costs under section 7605. He argued
he had a financial need for the award, and appellant had the
ability to pay it. Challenging appellant’s representations
that her income had been reduced or eliminated in 2020 and
2021, respondent submitted: (1) a letter signed by appellant
in April 2020, stating she was “still conducting [her]
business as usual during the pandemic,” both in person (with
masks and gloves) and remotely; (2) a profit-and-loss
statement signed by appellant in September 2020, indicating
that from January to September 2020, her business earned
over $81,000 in net income; and (3) a 2021 reference on
appellant’s website indicating she was continuing to perform
in-home services and in-person treatment. Respondent also
challenged other representations by appellant; for instance,
he submitted a July 2020 billing statement indicating
appellant had incurred more than $70,000 in attorney fees,
contradicting her subsequent declarations that she had
incurred only $55,000 or $15,000. Respondent further




                             6
argued that appellant had been noncooperative in financial
discovery, forcing him to incur additional fees and costs.
      In appellant’s opposition briefs, she principally argued
respondent had failed to show any need for financial
assistance in paying for access to counsel. She also argued
she lacked the ability to pay the requested award, but failed
                                                3
to address most of the evidence on the issue.

      D. Hearing and Ruling
      In March 2021, the family court held a hearing on
respondent’s fee request. In advance of the hearing, the
court provided the parties with a tentative ruling awarding
respondent a portion of his requested fees and costs.
Appellant asked the court to issue a statement of decision.
She also challenged the tentative ruling, arguing respondent
had never lacked the ability to pay his own fees and costs.
She further argued she lacked the ability to pay the award,
claiming she had little or no income while on maternity
leave. Appellant conceded, however, that the court had
“legitimate concerns” about the veracity of her income and
expense declarations. Respondent argued the tentative
ruling properly found appellant not credible regarding her

3
      Appellant specifically addressed only one piece of evidence
on which respondent relied in arguing she had the ability to pay
the requested award, viz., a purported loan application
representing that appellant had over $1.25 million in assets. As
the parties agree, the family court did not rely on this evidence.
On appeal, respondent disclaims reliance on it.




                                 7
income. The court took the matter under submission,
commenting that it would frame its final ruling as a
statement of decision, as appellant had requested.
      In April 2021, the court entered a stipulated judgment
resolving all issues other than respondent’s request for fees
and costs. In May 2021, the court issued its final ruling on
respondent’s request, ordering appellant to pay respondent
$150,000 in fees and costs (less than half the amount
requested) at a rate of $2,500 per month. The court denied
appellant’s request for a statement of decision as untimely.
However, the court’s 26-page order set forth in detail the
reasons for its decision.
      Under the heading “Specific findings required by
statute,” the court made a “Comparison of each party’s
financial position.” The court credited respondent’s evidence
of a need for financial assistance in paying his fees and costs.
With respect to appellant’s evidence, the court credited her
declaration that she received approximately $1,400 in net
rental income per month. Otherwise, however, the court
found appellant’s two income and expense declarations
“unreliable.” The court found appellant’s declarations not
only contradicted each other, but also were contradicted by
independent sources, including her 2019 tax return. Relying
on her tax return, the court found appellant received
approximately $12,270 in monthly business income. The
court expressly deemed appellant’s 2019 tax return
“reliable,” notwithstanding its age. Relatedly, the court
discredited appellant’s claim that her business income had




                               8
been reduced or eliminated in 2020 (with the pandemic) and
2021 (with her maternity leave), observing that mere days
before her son’s birth in 2021, she indicated in an Internet
post that she would continue providing remote and in-person
services.
       The court proceeded to set forth its “Ruling,” stating at
the outset: “The court finds that an award of [respondent]’s
attorney’s fees and costs payable by [appellant] is
appropriate. Not only is there a disparity in the incomes of
each party[,] there is [also] a disparity between the parties
[in] their ability to pay their attorney fees. Based on
[appellant]’s earning capacity as reported on her tax return,
her ownership of two real properties, and the credibility
issues associated with her Income and Expense
Declarations, [appellant] has the ability to contribute to
[respondent]’s attorney fees.” The court found appellant not
credible in claiming she had no income following her son’s
birth, again noting this claim was in conflict with her recent
Internet post. The court also found appellant’s reported
income and earning capacity greatly exceeded respondent’s
earning abilities. In a subsequent paragraph, the court
stated: “[Appellant’]’s financial resources are difficult to
ascertain. Therefore, the court cannot make the finding that
[appellant] does not have the ability to pay a contributive
share of [respondent]’s attorney fees: [¶] a. [Appellant] most
recently reported monthly income in the amount of $5,567
and monthly expenses in the amount of $17,351. She did not
explain how she is able to sustain that level of expenses. [¶]




                               9
b. [Appellant]’s assets have increased by approximately
$30,000. [¶] c. [Appellant] materially underreported attorney
fees incurred by her prior counsel. [¶] d. Based on
[appellant]’s 2019 tax returns her net monthly income is
approximately $12,270 which is significantly more than
what she reported on each of her Income and Expense
Declarations. [¶] e. Based on the above, the only explanation
is that [appellant] has an additional source(s) of income or
support that she has not reported.” (Footnote omitted.)
      At the conclusion of its ruling, immediately before
ordering appellant to pay respondent $150,000 in fees and
costs, the court stated: “Based on the totality of the
circumstances, the court finds that the amount ordered
herein by [appellant] to pay of [respondent]’s attorney fees
and costs is just and reasonable.” (See § 2032, subd. (a)
[“The court may make an award of attorney’s fees and costs
under Section 2030 . . . where the making of the award, and
the amount of the award, are just and reasonable under the
                                                       4
relative circumstances of the respective parties”].)
Appellant timely appealed.


4
      In interpreting section 7605, courts may look to section
2030, a “‘virtually identical’” statute that applies in dissolution
cases. (N.S. v. D.M. (2018) 21 Cal.App.5th 1040, 1053.) Courts
may also look to section 2032, which supplements section 2030.
(Kevin Q. v. Lauren W. (2011) 195 Cal.App.4th 633, 644.) As the
family court correctly observed: “Financial resources are only one
factor for the court to consider in determining how to apportion
the overall cost of the litigation equitably between the parties
(Fn. is continued on the next page.)




                                       10
                        DISCUSSION
      Appellant contends: (1) the family court failed to find
she had the ability to pay the $150,000 award of fees and
costs, as required by section 7605; and (2) even assuming the
court made this finding, the evidence did not support it. We
address each contention in turn.

       A. The Court Found Appellant Had the Ability to
          Pay the $150,000 Award
       Section 7605 provides: “In any proceeding to establish
physical or legal custody of a child or a visitation order
under this part, and in any proceeding subsequent to entry
of a related judgment, the court shall ensure that each party
has access to legal representation to preserve each party’s
rights by ordering, if necessary based on the income and
needs assessments, one party . . . to pay to the other party
. . . whatever amount is reasonably necessary for attorney’s
fees and for the cost of maintaining or defending the
proceeding during the pendency of the proceeding.” (§ 7605,
subd. (a).) “When a request for attorney’s fees and costs is
made under this section, the court shall make findings on
whether an award of attorney’s fees and costs is appropriate,

under their relative circumstances.” (§ 2032, subd. (b).) In
addition to the parties’ financial resources, the court considered
appellant’s responsibility for the extent of respondent’s fees,
finding respondent incurred far more fees than he otherwise
would have, due to appellant’s noncooperation in discovery and
repeated false accusations of sexual abuse.




                                11
whether there is a disparity in access to funds to retain
counsel, and whether one party is able to pay for legal
representation of both parties. If the findings demonstrate
disparity in access and ability to pay, the court shall make
an order awarding attorney’s fees and costs.” (§ 7605, subd.
(b).) The required findings need not be stated in any
particular language. (See N.S. v. D.M., supra, 21
Cal.App.5th at 1054 [court awarding or denying fees under
section 7605 must demonstrate on the record it has
considered statutory factors in exercise of its discretion, but
“‘no particular language is required in [the] order’”].)
      Appellant contends the family court failed to make the
required finding “whether one party is able to pay for legal
representation of both parties” (§ 7605, subd. (b)), by failing
to find appellant had the ability to pay the $150,000 award.
We disagree.
      The court’s express language reflects the required
finding of appellant’s ability to pay. Immediately before
ordering appellant to pay $150,000 in fees and costs (less
than half the amount requested), the court expressly found
“the amount ordered” was just and reasonable based on the
totality of the circumstances. Nowhere did the court suggest
it found this amount just and reasonable regardless of
appellant’s ability to pay it. On the contrary, the court
considered her ability to pay in detail. Under the heading
“Specific findings required by statute,” the court assessed
appellant’s financial position, including by identifying
evidence that her net monthly income included $12,270 from




                              12
her business and $1,400 from a rental property. At the
outset of its “Ruling,” the court found: “Based on
[appellant]’s earning capacity as reported on her tax return,
her ownership of two real properties, and the credibility
issues associated with her Income and Expense
Declarations, [appellant] has the ability to contribute to
[respondent]’s attorney fees.” The court proceeded to
identify further support for this finding. In finding both that
appellant had the ability to contribute to respondent’s fees,
and that it was just and reasonable to order her to pay the
ordered $150,000 share thereof, the court satisfied section
7605’s requirement for a finding of her ability to pay.
      We reject appellant’s reliance on out-of-context
excerpts from a single paragraph of the court’s 26-page
order. This paragraph stated: (1) appellant’s financial
resources were difficult to ascertain; (2) the court could not
find appellant did not have the ability to pay a contributive
share of respondent’s fees; and (3) in view of conflicts within
appellant’s income and expense declarations, and between
those declarations and other evidence (such as her 2019 tax
return), appellant must have had at least one unreported
source of income or support. Nothing in this paragraph
contradicted the aforementioned portions of the order
finding, on the basis of affirmative evidence concerning
appellant’s financial resources, that appellant had the ability
to pay the $150,000 award. Indeed, this paragraph followed
the court’s finding that appellant had the ability to
contribute to respondent’s fees, and its identification of




                              13
evidence supporting that finding. Thus, this paragraph
appeared to reflect only the court’s rejection of appellant’s
counterargument, as suggested by the court’s statement that
it could not find appellant did not have the ability to pay. In
sum, we conclude the record shows the court complied with
section 7605 by finding appellant had the ability to pay the
                 5
$150,000 award.

      B. Substantial Evidence Supported the Court’s
          Finding of Ability to Pay
      Appellant contends the evidence before the family
court did not support a finding she had the ability to pay the
$150,000 award. As appellant acknowledges, we review the
court’s factual findings for substantial evidence. (See Kevin
Q. v. Lauren W., supra, 195 Cal.App.4th at 642.) “[T]he
fundamental question before an appellate court reviewing
for sufficiency of the evidence is . . . whether any reasonable
trier of fact could have made the finding that is now
challenged on appeal.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 1005.) “In reviewing factual determinations for
substantial evidence, a reviewing court should ‘not reweigh
the evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts.’ [Citation.] The determinations should

5
       Accordingly, we need not consider appellant’s argument
that this allegedly “missing” finding should not be inferred
because the court assertedly erred in denying appellant’s request
for a statement of decision.




                               14
‘be upheld if . . . supported by substantial evidence, even
though substantial evidence to the contrary also exists and
the trial court might have reached a different result had it
believed other evidence.’ [Citation.] [Even] [u]ncontradicted
testimony rejected by the trial court ‘“cannot be credited on
appeal unless, in view of the whole record, it is clear,
positive, and of such a nature that it cannot rationally be
disbelieved.”’” (In re Caden C. (2021) 11 Cal.5th 614, 640.)
      Substantial evidence supported the court’s finding that
appellant had the ability to pay the $150,000 award (at the
ordered rate of $2,500 per month). Appellant’s 2019 tax
return, which the court found reliable, reported over
$155,000 in gross income and approximately $130,000 in net
profit. The court reasonably relied on the tax return in
finding that appellant earned approximately $12,270 in
monthly business income. The court also credited
appellant’s declaration that she received approximately
$1,400 in net rental income per month. Further, the court
discredited appellant’s declarations that she incurred
monthly expenses of approximately $8,000 or over $17,000.
Appellant conceded during the hearing that the court had
“legitimate concerns” about the veracity of her declarations.
In any event, we may not reevaluate the court’s assessment
of her credibility on appeal. (See In re Caden C., supra, 11
Cal.5th at 640.) On this record, we conclude the court
reasonably found that appellant had the ability to pay the
$150,000 award at a rate of $2,500 per month.




                             15
      As she did before the family court, appellant fails to
address much of the evidence of her ability to pay. In her
opening brief, she fails to mention either her rental income
or her 2019 tax return. In her reply brief, for the first time,
she argues the court erred in finding her tax return reliable
because “the court did not suggest how it analyzed the 2019
information in light of the historic financial disruptions
during the Covid-19 pandemic beginning in 2020.” She
forfeited this argument by failing to raise it in her opening
brief. (See People v. Silveria and Travis (2020) 10 Cal.5th
195, 255 [“‘“It is axiomatic that arguments made for the first
time in a reply brief will not be entertained because of the
unfairness to the other party”’”].) Moreover, the court found
appellant was not credible in claiming her income was
reduced or eliminated in 2020 and 2021 as a result of the
pandemic, relying on evidence that, as she stated in April
2020, she was “conducting [her] business as usual.” Thus,
even absent forfeiture, we would reject her argument on the
merits. (See In re Caden C., supra, 11 Cal.5th at 640.) In
sum, substantial evidence supported the court’s finding that
appellant had the ability to pay the $150,000 award.




                              16
                       DISPOSITION
      The order awarding respondent fees and costs under
section 7605 is affirmed. Respondent is awarded his costs on
appeal.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                            17